DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 16 December 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claims 36 and 38 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 28 and 17, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17, 18, 24, 26-29, 31-33, 36-39, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yalcin, US 2018/0030270 (“Yalcin”)(previously cited) in view of Aepli et al., US 2014/0179849 (“Aepli”)(previously cited).
Regarding claims 17 and 38, Yalcin discloses a resin composition comprising a polyamide resin, hollow glass microspheres (i.e. hollow glass balls), and an impact modifier [abstract, 0003].  The composition is useful for injection molding [0051] and for making products having a density in the range of from 0.75 to about 1.05 g/cm3 [0052].
The polyamide resin may be, inter alia, nylon-12 (i.e. PA 12) [0018, 0019].  The polyamide resin is present in amounts of from 40 to 93 wt% based on the total weight of the composition [0018, 0019]. The PA12 taught by Yalcin reads on the PA 12 recited in claims 17 and 38.  The disclosed range of amounts of polyamide resin encompasses, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
The hollow glass microspheres are present in the composition in amounts of from 5 to 30 wt% based on the total weight of the composition [0036].  The disclosed range of amounts of hollow glass microspheres encompasses, and therefore renders obvious, the range claimed. Yalcin teaches that the glass microspheres may be, inter alia, those sold by 3M under the tradename iM16K [0035].  The Examiner notes that Applicant’s specification discloses that the glass bubbles sold by 3M under the tradename iM16K have a pressure resistance of 110 MPa when measured in accordance with ASTM D3102-72 in glycerin (Table 2) which meets the claimed pressure resistance limitation.    
The impact modifier of the composition disclosed by Yalcin is present in amounts ranging from 5 to 30 wt% based on the weight of the composition which renders obvious the claimed range of amounts.  The impact modifier may be, inter alia, a maleic 
Yalcin is silent regarding the impact modifier specifically being one of those recited in claims 17 or 38.
Aepli discloses a resin composition which is suitable for injection molding wherein the composition comprises a polyamide component, an impact modifier, and a particulate filler [abstract, 0011-0019]. The particulate filler may be hollow spherical silicate filler (i.e. hollow glass balls) [0089]. Aepli teaches that impact modifier may be a commercially obtainable impact modifier of which TAFMER MC201 and KRATON FG1901GT are specifically named [0101]. 
Yalcin and Aepli are both directed towards injection moldable resin composition comprising a polyamide resin, hollow glass microspheres, and an impact modifier. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the TAFMER MC201 or KRATON FG1901GT impact modifiers taught by Aepli as the impact modifier in the composition of Yalcin because they are commercially available and because there were art recognized to be suitable for the purpose of serving as an impact modifier in polyamide resin compositions (see MPEP 2144.07).  The TAFMER MC201 or KRATON FG1901GT in the composition of modified Yalcin would have read on the component (b) recited in claims 17 and 38. The Examiner notes that Applicant’s specification discloses that TAFMER MC201 has a density of 0.875 g/cm3 and KRATON FG1901GT has a density of 0.91 g/cm3 (see Table 1 of Applicant’s specification as filed) both of which meet the density limitation of claims 17 and 38. The density range of the products and thus the 
While modified Yalcin is silent with respect to claimed physical properties of the composition the Examiner notes that the resin composition of modified Yalcin would have been identical to or substantially identical to the composition claimed and disclosed by Applicant in terms of the species and amounts of each of the components. It is noted that the PA12, iM16K glass bubbles, and TAFMER MC201 or KRATON FG1901GT impact modifier of the composition disclosed by modified Yalcin would have been identical to the polyamide MACM.12, iM16K glass bubbles and TAFMER MC201 or KRATON FG1901GT exemplified in Applicant’s disclosure (see page 12 lines 11-22, page 22 - table 1, and page 23 - table 2 of Applicant’s specification as filed. As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the composition of modified Yalcin would have intrinsically met the physical property limitations recited in claims 17 and 38 (see MPEP 2112V).
Regarding claim 18, as is noted above, Yalcin teaches that the disclosed composition is suitable for making products having a density in the range of from 0.75 to about 1.05 g/cm3
Regarding claim 24, 26, 28, and 36, the ranges of amounts of polyamide, impact modifier, hollow glass microspheres taught by Yalcin render obvious those claimed.
Regarding claim 27, Applicant’s specification discloses that TAFMER MC201 has a density of 0.875 g/cm3 and KRATON FG1901GT has a density of 0.91 g/cm3 (see Table 1).
Regarding claims 29 and 37, Applicant’s specification discloses that the glass bubbles sold by 3M under the tradename iM16K have a pressure resistance of 110 MPa when measured in accordance with ASTM D3102-72 in glycerin (Table 2) which meets the claimed pressure resistance limitation.    
Regarding claims 31 and 32, Yalcin teaches forming molded articles including ski boots (i.e. hollow articles) from the composition [0052].
Regarding claim 33, Applicant’s specification discloses that PA 12 has a density of 1.01 g/cm3 (see Table 1).
Regarding claim 39 and 45, the PA 12 of the resin composition of modified Yalcin reads on the claimed PA 12.

Allowable Subject Matter
Claims 40 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 17, 18, 24, 26-29, 31-33, 36-40, 44, and 45 as being obvious over Aepli ‘849 in view of 3M and Aepli ‘850 in view of 3M have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to independent claims 17 and 38.
On pages 10 and 11 of the remarks Applicant asserts that Yalcin does not teach or suggest PA 12 or PA 12 in combination with PA MACM12.  However, this assertion is based on an inaccurate summary of the teachings of Yalcin which recites “Examples of polyamides useful for the composition according to the present disclosure include nylon-6; nylon-7; nylon-8, nylon-10; nylon-12…” [0018]. Given that nylon-12 is synonymous with PA 12, Yalcin specifically teaches PA 12 as the polyamide component of the disclosed composition.  As such, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782